Execution Copy
Exhibit 10.16

EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into by and
between Bauer Hockey, Inc., a Vermont corporation (the “Company”), and Richard
M. Wuerthele (the “Executive”), effective as of March 1, 2014 (the “Effective
Date”).
WHEREAS, the Company desires to employ Executive and Executive desires to be
employed by the Company immediately as of the Effective Date, under the terms
and conditions set forth in this Agreement;
NOW, THEREFORE, in consideration of the foregoing promises and the mutual
promises, terms, provisions and conditions set forth in this Agreement, the
parties hereby agree as follows:
1.Term. The term of the Executive’s employment hereunder (the “Term”) shall
commence on the Effective Date and shall continue until terminated in accordance
with Section 4 of this Agreement.
2.    Title and Duties.
(a)    During the Term, the Executive shall serve the Company as Executive Vice
President, Hockey or in such other position as the Chief Executive Officer of
the Company (the “CEO”) may designate from time to time, and shall also serve in
similar positions with any Company subsidiary or Affiliate (as hereinafter
defined) if requested by the Board of Directors of the Company (the “Board”) or
the CEO.
(b)    During the Term, the Executive shall be employed by the Company on a
full-time basis and shall perform such duties and responsibilities on behalf of
the Company and its Affiliates consistent with his positions with the Company
and its Affiliates and as may be designated from time to time by the Board or
the CEO.
(c)    During the Term, the Executive shall devote his full business time and
his best efforts, business judgment, skill and knowledge exclusively to the
advancement of the business and interests of the Company and its Affiliates and
to the discharge of his duties and responsibilities hereunder. The Executive
shall not engage in any other business activity or serve in any industry, trade,
professional, governmental or academic position during the Term, except as may
be expressly approved in advance by the CEO in writing.
3.    Compensation and Benefits. As compensation for all services performed by
the Executive during the Term and subject to the terms and conditions of this
Agreement:
(a)    Base Salary. During the Term, the Company shall pay the Executive a base
salary (the “Base Salary”) at the rate of $350,000 per annum, payable in
accordance with the normal payroll practices of the Company for its executives
and subject to increase (but not decrease) from time to time by the CEO, in
his/her discretion.




















--------------------------------------------------------------------------------



(b)    Annual Bonus Compensation. For each Company fiscal year during the Term,
the Executive shall be eligible to receive an annual bonus under the Company’s
annual bonus plan for executives (the “Annual Bonus Plan”) based on the
Company’s and the Executive’s achievement of specified performance targets for
each such fiscal year. The Executive’s target bonus (the “Target Bonus”) shall
equal 65% of the Base Salary payable to him for the applicable fiscal year. The
performance targets for each fiscal year and the applicable percentage of the
Target Bonus payable at specified performance thresholds each year will be set
by the Compensation Committee of the Board (the “Compensation Committee”), and
the Compensation Committee will determine the actual amount of annual bonus, if
any, payable to the Executive hereunder in accordance with the Annual Bonus Plan
(the amount of bonus for any fiscal year, the “Annual Bonus”). Except as
otherwise provided herein, in order to receive an Annual Bonus for any fiscal
year under this Section 3(b), the Executive must be employed by the Company for
the full fiscal year. In the event that the Effective Date is after the
commencement of a fiscal year, the Annual Bonus will be pro-rated for such
fiscal year, with such bonus amount determined by multiplying (A) the bonus
amount that would have been payable under this Section 3(b) based on performance
for the entire fiscal year by (B) a fraction, the numerator of which is the
number of days in such fiscal year on which the Executive was employed by the
Company and the denominator of which is 365 (the “Pro-Rated Bonus”). In order to
receive the pro-rated Annual Bonus, the Executive must be employed by the
Company at the end of the fiscal year. For the avoidance of doubt, the Annual
Bonus Plan for the fiscal year of the Company that includes the Effective Date
will be that Annual Bonus Plan as in effect for the Company immediately prior to
the Effective Date. To the extent an Annual Bonus is payable under any provision
of this Agreement, it shall be paid in the taxable year of the Company following
the taxable year with respect to which such Annual Bonus relates, and not later
than the 15th day of the third month of such taxable year; provided, that it
shall not be a breach of this Agreement if payment is made later in such year to
the extent financial results are not available by such date so long as payment
is made no later than December 31 of such year.
(c)    Equity Based Awards. Subject to Board approval, effective on or about the
Effective Date, the Executive shall be granted options (the “Option Awards”) to
acquire 175,000 (one hundred seventy-five thousand) common shares of BPS under
the Bauer Performance Sports Ltd. Second Amended and Restated 2011 Stock Option
Plan (the “2011 Plan”), and during the Term the Executive shall be eligible to
receive additional awards thereunder. The terms and conditions of the Option
Awards and any other such awards shall be as set forth in the 2011 Plan and
award agreements entered into between BPS and the Executive.
(d)    Signing Bonus. The Executive shall receive a signing bonus in the amount
of $100,000 (the “Signing Bonus”) during the first regular payroll period that
immediately follows the Effective Date. In the event that the Executive
voluntarily resigns his position without Good Reason (as defined in Section 4(e)
below) or is terminated by the Company for Cause (as defined in Section 4(c)
below) , (i) within the first twelve-month period after the Effective Date, the
Executive shall repay to the Company 100% of the Signing Bonus or (ii) within
the second twelve-month period after the Effective Date, the Executive shall
repay to the Company 50% of the Signing Bonus. Executive agrees to make such
repayment within thirty (30) days after the last day of his employment with the
Company.

2













--------------------------------------------------------------------------------



(e)     Paid Time-Off. During the Term, the Executive shall be entitled to four
(4) weeks of paid time-off per annum in accordance with the Company’s paid
time-off policy as in effect from time to time, to be taken at such times and
intervals as shall be determined by the Executive and approved by the CEO,
subject to the reasonable business needs of the Company.
(f)    Other Benefits. During the Term and subject to any required employee
contributions, the Executive shall be eligible to participate in employee
benefit plans from time to time in effect for employees of the Company
generally, except to the extent any such plan is in a category of benefits that
is provided to the Executive under this Agreement. Such participation shall be
subject to (i) the terms of the applicable plan documents, (ii) generally
applicable Company policies and (iii) the discretion of the Board or any
administrative or other committee provided for in such plan. The Company may
alter, modify, add to or delete its employee benefit plans at any time as it, in
its sole judgment, determines to be appropriate, without recourse by the
Executive.
(g)    Business Expenses. The Company shall pay or reimburse the Executive for
reasonable and necessary business expenses incurred or paid by the Executive in
the performance of his duties and responsibilities hereunder, subject to such
reasonable substantiation and documentation as may be specified by the Board or
Company policy from time to time. Such reimbursements, if any, shall be payable
to the Executive promptly after the submission of such reasonable substantiation
and documentation and shall be subject to Section 20 of this Agreement.
4.    Termination of Employment and Severance Benefits. The Executive’s
employment hereunder and the Term may be terminated under the circumstances set
forth in subsections (a) through (g) below. All payments and benefits specified
in this Section 4 shall be subject to Sections 5 and 20 of this Agreement.
(a)    Death. Unless sooner terminated in accordance with this Section 4, the
Term shall end on the date of the Executive’s death. In the event of the
Executive’s termination of employment by reason of his death, the Company shall
pay or provide to the Executive’s designated beneficiary or, if no beneficiary
has been designated by the Executive, to his estate: (i) any earned, but unpaid
Base Salary through the end of the month in which his death has occurred;
(ii) any unpaid Annual Bonus for the fiscal year ended prior to the fiscal year
of his termination of employment (the “Prior Year Bonus”); (iii) the Pro-Rated
Bonus for the fiscal year in which his termination of employment occurs;
(iv) any unreimbursed business expenses and (v) any accrued and unused paid
time-off. The payments referred to in clauses (i), (iv) and (v) in the
immediately preceding sentence are referred to herein as the “Accrued
Obligations” and shall be payable in accordance with applicable law. Each of the
Prior Year Bonus and the Pro-Rated Bonus, if any, shall be payable when annual
bonuses for the applicable fiscal year are paid to other senior executives of
the Company. The Executive’s equity interests shall be governed by the terms of
the applicable BPS equity plan and the Executive’s equity agreements. The
Company shall have no further obligation to the Executive hereunder.

3













--------------------------------------------------------------------------------



(b)    Disability.
(i)    The Company may terminate the Executive’s employment hereunder, upon
notice to the Executive, in the event that the Executive becomes disabled during
the Term through any illness, injury, accident or condition of either a physical
or psychological nature and, as a result, is unable to perform substantially all
of his material duties and responsibilities hereunder (“Disability”) for a
period of (x) one hundred and twenty (120) consecutive calendar days or (y) one
hundred and fifty (150) total days during any period of three hundred and
sixty-five (365) consecutive calendar days. The Board may designate another
employee to act in the Executive’s place during any period of the Executive’s
disability.
(ii)    If any question shall arise as to whether Disability exists, the
Executive may, and at the request of the Company shall, submit to a medical
examination by a physician selected by the Company with the consent of the
Executive (not to be unreasonably withheld) to determine whether the Executive
is so disabled and such determination shall for the purposes of this Agreement
be conclusive of the issue. If such question shall arise and the Executive shall
fail to submit to such medical examination, the Company’s determination of the
issue shall be binding on the Executive.
(iii)    The date of termination of employment under this Section 4(b) shall be
the 10th business day following the Company’s notice to the Executive of such
termination (provided he has not resumed the full-time performance of his duties
hereunder by such date), which date shall be the last day of the Term. In the
event of such termination of employment, the Company shall pay to the Executive:
(i) the Accrued Obligations; (ii) any unpaid Prior Year Bonus; and (iii) the
Pro-Rated Bonus. The Accrued Obligations shall be payable in accordance with
applicable law. Each of the Prior Year Bonus and the Pro-Rated Bonus, if any,
shall be payable when annual bonuses for the applicable fiscal year are paid to
other senior executives of the Company. The Executive’s equity interests shall
be governed by the terms of the applicable BPS equity plan and the Executive’s
equity agreements. The Company shall have no further obligation to the Executive
hereunder.
(c)    By the Company for Cause. The Company may terminate the Executive’s
employment hereunder for Cause (as hereinafter defined) at any time upon notice
to the Executive setting forth in reasonable detail the nature of such Cause.
The following, as determined by the CEO in his/her reasonable judgment, shall
constitute “Cause” for termination:
(i)    The Executive’s commission of any material fraud, embezzlement, theft or
dishonesty, or any deliberate misappropriation of any material amount of money
or other assets or property of the Company or any of its Affiliates;
(ii)    The Executive’s willful failure to perform, or gross negligence in the
performance of, his duties and responsibilities to the Company and its
Affiliates;
(iii)    The Executive’s material breach of any of the terms of this Agreement,
company policies (including policies such as those prohibiting harassment), or
his fiduciary duties to the Company and Affiliates (except where the breach of

4













--------------------------------------------------------------------------------



fiduciary duties is caused by the Executive’s Disability and except where such
breach is exculpated under the Company’s articles of incorporation); or
(iv)    The Executive’s conviction of, or plea of nolo contendere to, a felony
or any other action by the Executive that has, or could be reasonably expected
to result in, material injury to the reputation of Executive or the business of
the Company.
The date of termination for Cause shall be the date specified in the notice
given by the Board to the Executive. Following termination of the Executive’s
employment hereunder for Cause, the Company shall have no further obligation to
the Executive hereunder, other than for payment of (i) the Accrued Obligations
and (ii) the Prior Year Bonus. The Accrued Obligations shall be payable under
applicable law. The Prior Year Bonus, if any, shall be payable when annual
bonuses for the applicable fiscal year are paid to other senior executives of
the Company.
(d)    By the Company without Cause. The Company may terminate the Executive’s
employment hereunder without Cause at any time upon notice to the Executive by
the Board, effective as of the date specified in such notice. In the event of
such termination, the Company shall have no further obligation or liability to
the Executive, other than to (i) pay the Executive the Accrued Obligations; (ii)
continue to pay the Executive his Base Salary at the rate in effect on the date
of termination for the period of twelve (12) months following such termination
(the “Continuation Period”) in accordance with the Company’s normal payroll
practices for its executives; (iii) continue to provide medical and dental
benefits during the Continuation Period (subject to any employee contribution
applicable to active employees generally and the Executive’s timely election of
continuation coverage under COBRA); (iv) pay the Executive the Annual Bonus, if
any, that would otherwise have been payable to him under Section 3(b) of this
Agreement with respect to the fiscal year of termination of employment, without
regard to the Executive’s termination of employment; (v) pay the Executive the
Prior Year Bonus; and (vi) continue to provide the Executive the Annual Bonus
for the portion of the Continuation Period beginning after the fiscal year of
termination of employment, based on actual performance for the full fiscal year,
pro-rated as though the Executive remained employed through the last day of the
Continuation Period (collectively, the payments and benefits referred to in
clauses (ii), (iii), (iv), (v) and (vi) are referred to as the “Severance
Benefit”). The Accrued Obligations shall be payable in accordance with
applicable law. Each of the Prior Year Bonus and the Annual Bonus, if any, shall
be payable when annual bonuses for the applicable fiscal year are paid to other
senior executives of the Company. The Executive’s equity interests shall be
governed by the terms of the applicable BPS equity plan and the Executive’s
equity agreements.
(e)    By the Executive for Good Reason. The Executive may terminate him
employment hereunder for Good Reason (as hereinafter defined) at any time upon
notice to the Company setting forth in reasonable detail the nature of such Good
Reason, but in no event later than ninety (90) days following the initial
existence of the condition or event giving rise to Good Reason and provided that
the Company shall not have corrected the situation within thirty (30) business
days after such notice of Good Reason from the Executive to the Board. The
following shall constitute “Good Reason”:
(i)    material diminution in the nature or scope of the Executive’s titles,
duties, authority or reporting responsibilities (including a change in
Executive’s direct reporting relationship to the CEO), other than as is
materially consistent with the

5













--------------------------------------------------------------------------------



Executive’s assignment to another executive position in accordance with
Section 2(a) hereof or as a result of the diminution of the business of the
Company; provided, however, that a change in reporting relationships resulting
from the direct or indirect control of the Company (or a successor corporation)
by another entity or any sale or transfer of equity, property or other assets of
the Company shall not constitute Good Reason;
(ii)    material failure of the Company to provide the Executive the Base Salary
or Annual Bonus in accordance with the terms of Section 3 hereof;
(iii)    any material diminution in Base Salary or Target Bonus; or
(iv)    a change in the geographic location of the Executive’s principal place
of performance of his services hereunder that increases his one-way commute from
his primary residence at the time of such change by at least fifty (50) miles.
In the event of termination in accordance with this Section 4(e), the Company
shall have no further obligation or liability to the Executive, other than to
pay or provide the Executive (i) the Accrued Obligations and (ii) the Severance
Benefit. The Accrued Obligations shall be payable in accordance with applicable
law. Each of the Prior Year Bonus and the Annual Bonus, if any, shall be payable
when annual bonuses for the applicable fiscal year are paid to other senior
executives of the Company. The Executive’s equity interests shall be governed by
the terms of the applicable BPS equity plan and the Executive’s equity
agreements.
(f)    By the Executive Without Good Reason. The Executive may terminate his
employment hereunder at any time without Good Reason upon forty-five (45) days’
notice to the Board. In the event of termination of the Executive’s employment
pursuant to this Section 4(f), the Board may elect to waive the period of
notice, or any portion thereof, and, if the Board so elects, the Company shall
pay the Executive his Base Salary for the notice period (or for any remaining
portion of the period, as the case may be). In the event of termination of
employment pursuant to this Section 4(f), the Company shall pay the Executive
(i) the Accrued Obligations and (ii) the Prior Year Bonus. The Accrued
Obligations shall be payable in accordance with applicable law. The Prior Year
Bonus, if any, shall be payable when annual bonuses for the applicable fiscal
year are paid to other senior executives of the Company. The Executive’s equity
interests shall be governed by the terms of the applicable BPS equity plan and
the Executive’s equity agreements.


5.    Release; Effect of Termination. The provisions of this Section 5 shall
apply to a termination pursuant to Section 4 or otherwise.
(a)    A condition precedent to the Company’s obligations to pay the Severance
Benefit and other payments under each of Sections 4(d), (e), and (g) shall be
the Executive’s execution and delivery of a timely and effective Release of
Claims, substantially in the form attached hereto as Exhibit A (the “Release of
Claims”), and the expiration of any revocation period contained in such Release
of Claims following the Executive’s termination of employment (the “Release
Condition”). Payments and benefits of amounts which do not

6













--------------------------------------------------------------------------------



constitute nonqualified deferred compensation and are not subject to Section
409A (as defined below) shall commence five (5) days after the Release Condition
is satisfied and payments and benefits which are subject to Section 409A shall
commence on the 60th day after termination of employment (subject to further
delay, if required, pursuant to Section 20 below) provided that the Release
Condition is satisfied. If the Executive fails to execute and deliver the
Release of Claims, or if he revokes the Release of Claims as provided therein,
except for the Accrued Obligations, he shall not receive the Severance Benefit
or any other payment to which he may otherwise be entitled under this Agreement.
(b)    Upon termination of the Executive’s employment with the Company, unless
otherwise specifically provided herein, his rights to benefits and payments
under any retirement, health or welfare employee benefits plan, under BPS equity
plans (and any equity award agreements pursuant to which awards were granted
thereunder) and under any other benefit plan of the Company or any Affiliate
shall be determined in accordance with the terms and provisions of such plans;
provided, however, that the Executive shall not be entitled to severance or
termination pay under such benefit plan of the Company or any Affiliate in
connection with termination of his employment.
(c)    Provisions of this Agreement shall survive any termination if so provided
herein or if necessary or desirable fully to accomplish the purposes of such
provision, including without limitation the obligations of the Executive under
Sections 6, 7 and 8 hereof. The obligation of the Company to pay the Severance
Benefit is expressly conditioned upon the Executive’s continued full performance
of obligations under Sections 6, 7 and 8 hereof. The Executive recognizes that,
except as expressly provided herein, no compensation is earned after termination
of employment.
6.    Confidential Information.
(a)    The Executive acknowledges that the Company and its Affiliates
continually develop Confidential Information, that the Executive may develop
Confidential Information for the Company or its Affiliates and that the
Executive may learn of Confidential Information during the course of employment.
The Executive will comply with the policies and procedures of the Company and
its Affiliates for protecting Confidential Information and shall never disclose
to any Person, or use for his own benefit or gain, any Confidential Information
obtained by the Executive incident to his employment or other association with
the Company or any of its Affiliates, in each case except as required by
applicable law, governmental or judicial process or procedure, or for the proper
performance of his duties and responsibilities to the Company and its Affiliates
or as may be reasonably necessary for the Executive to enforce his rights
hereunder or under any of his equity agreements under a BPS equity plan. The
Executive understands that this restriction shall continue to apply after his
employment terminates, regardless of the reason for such termination, but only
for as long as the Confidential Information remains confidential (other than
where the Executive, in violation of the Agreement, discloses or publicizes such
information).
(b)    All documents, records, tapes and other media of every kind and
description relating to the business, present or otherwise, of the Company or
its Affiliates and any copies, in whole or in part, thereof (the “Documents”),
whether or not prepared by the Executive, shall be the sole and exclusive
property of the Company and its Affiliates. The

7













--------------------------------------------------------------------------------



Executive shall safeguard all Documents and shall surrender to the Company at
the time his employment terminates, or at such earlier time or times as the
Board or its designee may specify, all Documents then in the Executive’s
possession or control; provided, however, that the Executive may keep such
documents that represent agreements between himself and the Company and such
documents as are necessary to allow the Executive to understand, exercise and
protect his rights and obligations under any agreements between himself and the
Company.
7.    Assignment of Rights to Intellectual Property. The Executive shall
promptly and fully disclose all Intellectual Property to the Company. The
Executive hereby assigns and agrees to assign to the Company (or as otherwise
directed by the Company) the Executive’s full right, title and interest in and
to all Intellectual Property. The Executive agrees to execute any and all
applications for domestic and foreign patents, copyrights or other proprietary
rights and to do such other acts (including without limitation the execution and
delivery of instruments of further assurance or confirmation) requested by the
Company to assign the Intellectual Property to the Company and to permit the
Company to enforce any patents, copyrights or other proprietary rights to the
Intellectual Property. The Executive will not charge the Company for time spent
in complying with these obligations. All copyrightable works that the Executive
creates while employed by the Company hereunder shall be considered “work made
for hire”.
8.    Restricted Activities. In exchange for good and valuable consideration
including, without limitation, his employment by the Company and the
compensation and benefits described herein and the grant of stock options
hereunder, the Executive agrees that some restrictions on his activities during
and after his employment are necessary to protect the goodwill, Confidential
Information and other legitimate interests of the Company and its Affiliates.
(a)    While the Executive is employed by the Company, and through the last day
of the twelve (12) month period following his termination of employment or, if
later, the last day of the Continuation Period (whichever applies, the
“Non-Competition Period”), the Executive shall not, whether as owner, partner,
investor, consultant, agent, employee, co-venturer or otherwise, compete in any
material manner with the Company or any of its Affiliates in the Business
anywhere in the United States, Canada or Europe; provided that the Executive
shall be permitted to own, as a passive investor, not more than 5% of the
publicly-traded securities of any Person; provided, further, that the foregoing
prohibition shall not apply to any Person which competes with the Company in the
Business in the United States, Canada or Europe itself or through a division,
subsidiary or other business unit of such Person so long as the Executive does
not himself so compete and does not work or consult for, or otherwise give
advice to, any division, subsidiary or business unit that does so compete.
Specifically, but without limiting the foregoing, the Executive agrees not to
engage in any manner in any activity that is competitive in any material manner
with the Business. Restricted activity includes without limitation accepting
employment or a consulting position with any Person who is, or at any time
within twelve (12) months prior to termination of the Executive’s employment has
been, a customer of the Company or any of its Affiliates. For the purposes of
this Agreement, the “Business” shall mean the designing, developing,
manufacturing, producing, marketing, distributing, selling and supporting of
(i) roller, ice and in-line skates; (ii) hockey equipment and apparel, namely
roller, ice, in-line and street hockey equipment and apparel; (iii) lacrosse
equipment and apparel; (iv) baseball and softball equipment and apparel; (v) any
other line of business in which the

8













--------------------------------------------------------------------------------



Company or any of its Affiliates, as of the date of termination of the
Executive, is engaged; and (vi) any other line of business in which the Company
or any of its Affiliates, as of the date of termination of the Executive, has
taken significant steps in connection with preparing to engage and, during the
Non-Competition Period, has become engaged.
(b)    The Executive further agrees that during the Non-Competition Period, the
Executive will not hire or attempt to hire any Person who is (or within the six
months prior to such date has been ) an employee of the Company or any of its
Affiliates, assist in such hiring by any Person, encourage any such employee to
terminate his or his relationship with the Company or any of its Affiliates, or
solicit or encourage any Person which is (or within the six months prior to such
date has been ) a customer or vendor of the Company or any of its Affiliates to
terminate its relationship with them, or, in the case of a customer, to conduct
with any Person any business or activity which such customer conducts or could
conduct with the Company or any of its Affiliates. The Executive further agrees
that during the Non-Competition Period he shall not make false, misleading or
disparaging statements about the Company or its Affiliates including, without
limitation, their products, services, management, shareholders, employees and
customers.
9.    Enforcement of Covenants. The Executive acknowledges that he has carefully
read and considered all the terms and conditions of this Agreement, including
the restraints imposed upon him pursuant to Sections 6, 7 and 8 hereof. The
Executive agrees without reservation that each of the restraints contained
therein is necessary for the reasonable and proper protection of the goodwill,
Confidential Information and other legitimate interests of the Company and its
Affiliates; that each and every one of those restraints is reasonable in respect
to subject matter, length of time and geographic area; and that these
restraints, individually or in the aggregate, will not prevent him from
obtaining other suitable employment during the period in which the Executive is
bound by these restraints. The Executive further acknowledges that, were he to
breach any of the covenants contained in Sections 6, 7 or 8 hereof, the damage
to the Company would be irreparable. The Executive therefore agrees that the
Company, in addition to any other remedies available to it, shall be entitled to
preliminary and permanent injunctive relief against any breach or threatened
breach by the Executive of any of said covenants, without having to post bond.
The parties further agree that, in the event that any provision of Section 6, 7
or 8 hereof shall be determined by any court of competent jurisdiction to be
unenforceable by reason of its being extended over too great a time, too large a
geographic area or too great a range of activities, such provision shall be
deemed to be modified to permit its enforcement to the maximum extent permitted
by law.
10.    Conflicting Agreements. The Executive hereby represents and warrants that
the execution of this Agreement and the performance of his obligations hereunder
will not breach or be in conflict with any other agreement to which the
Executive is a party or is bound and that the Executive is not now subject to
any covenants against competition or similar covenants that would affect the
performance of his obligations hereunder. The Executive will not disclose to or
use on behalf of the Company any proprietary information of a third party
without such party’s consent.

9













--------------------------------------------------------------------------------



11.    Definitions. Words or phrases which are initially capitalized or are
within quotation marks shall have the meanings provided in this Section 11 and
as provided elsewhere herein. For purposes of this Agreement, the following
definitions apply:
(a)    “Affiliates” means all Persons and entities directly or indirectly
controlling, controlled by or under common control with the Company, where
control may be by either management authority or equity interest. For the
avoidance of doubt, Affiliates does not include any unrelated Kohlberg portfolio
companies that are not directly or indirectly subsidiaries of BPS.
(b)    “Confidential Information” means any and all information of the Company
and its Affiliates that is not generally known at such time by others with whom
they compete or do business, or with whom they plan to compete or do business
and any and all information, not publicly known, which, if disclosed by the
Company or its Affiliates would assist in competition against them. Confidential
Information includes without limitation such information relating to (i) the
development, research, testing, manufacturing, marketing and financial
activities of the Company and its Affiliates, (ii) the Products, (iii) the
costs, sources of supply, financial performance and strategic plans of the
Company and its Affiliates, (iv) the identity and special needs of the customers
of the Company and its Affiliates and (v) the people and organizations with whom
the Company and its Affiliates have business relationships and the existence and
nature of those relationships. Confidential Information also includes comparable
information that the Company or any of its Affiliates has received belonging to
others or which was received by the Company or any of its Affiliates with any
understanding that it would not be disclosed. Confidential Information does not
include information that is publicly known or becomes publicly known through no
fault of the Executive.
(c)    “Intellectual Property” means inventions, discoveries, developments,
methods, processes, compositions, works, concepts and ideas (whether or not
patentable or copyrightable or constituting trade secrets) conceived, made,
created, developed or reduced to practice by the Executive (whether alone or
with others, whether or not during normal business hours or on or off Company
premises) during the Executive’s employment that relate to the Business (as
defined in Section 8), the Products or any prospective activity of the Company
or any of its Affiliates.
(d)    “Person” means an individual, a corporation, an association, a
partnership, an estate, a trust and any other entity or organization, other than
the Company or any of its Affiliates.
(e)    “Products” mean all products planned, researched, developed, tested,
manufactured, sold, licensed, leased or otherwise distributed or put into use by
the Company or any of its Affiliates, together with all services provided or
planned by the Company or any of its Affiliates, during the Executive’s
employment.
12.    Withholding. All payments made by the Company under this Agreement shall
be reduced by any tax or other amounts required to be withheld by the Company
under applicable law.



10













--------------------------------------------------------------------------------



13.    Parachute Payments
(a)    This Section 13 shall apply only in the case of a Statutory Change in
Control (as defined below) and at a time when the Company or BPS has stock which
is “readily tradeable on an established securities market or otherwise” (within
the meaning of Section 280G(b)(5)(A)(ii)(I) of the Internal Revenue Code of
1986, as amended (the “Code”)). In the event it is determined that any of the
payments or benefits (including, without limitation, accelerated vesting of
equity rights or other benefits) otherwise payable to the Executive under this
Agreement or any other plan, arrangement or agreement with the Company or any
Affiliate (collectively, the “Payments”), including by reason of the Executive’s
termination of employment in connection with a Change of Control or other event
that constitutes a change in ownership or control of the Company as defined in
Code Section 280G (a “Statutory Change in Control”) would be subject to the
excise tax imposed by Code Section 4999 (the “Excise Tax”), then such Payments
shall be reduced or eliminated to the extent necessary so that the aggregate
Payments received by the Executive will not be subject to the Excise Tax, but
only if by reason of such reduction, the net after tax benefit to the Executive
exceeds the net after tax benefit to the Executive without any such reduction.
“Net after tax benefit” for purposes of this Section 13 shall mean the sum of
(i) the Payments to be made less (ii) the amount of federal income and
employment taxes payable with respect to such Payments, calculated at the
maximum marginal income tax rate for the year of payment (based upon the rate in
effect for such year as set forth in the Code at the time of termination of the
Executive’s employment) and less (iii) the amount of Excise Taxes imposed with
respect to such Payments.
(b)    If a reduction in the Payments is necessary, reduction shall occur in the
following order: first, a reduction of cash payments not attributable to equity
awards which vest on an accelerated basis; second, the cancellation of
accelerated vesting of stock awards; third, the reduction of employee benefits
and fourth a reduction in any other “parachute payments” (as defined in Code
Section 280G). If acceleration of vesting of stock award compensation is to be
reduced, such acceleration of vesting shall be cancelled in the reverse order of
the date of grant of the Executive’s stock awards unless the Executive elects in
writing a different order for cancellation. The determinations with respect to
this Section 13 shall be made by the Company’s regular outside accountants, and
the Company shall pay the fees and expenses of such accountants.
(c)    While it is the intention of the Company and the Executive to reduce the
amounts payable or distributable to the Executive hereunder only if the
aggregate net after tax benefits to the Executive would thereby be increased, as
a result of the uncertainty in the application of Section 4999 of the Code at
the time of an initial determination hereunder, it is possible that amounts will
have been paid or distributed by the Company to or for the benefit of the
Executive pursuant to this Agreement which should not have been so paid or
distributed (“Overpayment”) or that additional amounts which will have not been
paid or distributed by the Company to or for the benefit of the Executive
pursuant to this Agreement could have been so paid or distributed
(“Underpayment”), in each case, consistent with the calculations hereunder. In
the event that the Company’s accountants, based upon the assertion of a
deficiency by the Internal Revenue Service against either the Company or the
Executive which the accountants believe has a high probability of success,
determine that an Overpayment has been made, then the Executive shall repay any
such Overpayment to the Company within ten business days of

11













--------------------------------------------------------------------------------



hisr receipt of notice of such Overpayment; provided, however, that no amount
shall be payable by the Executive to the Company if and to the extent such
deemed payment would not either reduce the amount on which the Executive is
subject to tax under Section 1 and Section 4999 of the Code or generate a refund
of such taxes. In the event that the accountants, based upon controlling
precedent or substantial authority, determine that an Underpayment has occurred,
any such Underpayment shall be promptly paid by the Company to or for the
benefit of the Executive; provided, that any such Underpayment shall constitute
a payment (within the meaning of Treas. Reg. § 1.409A-2(b)(2)) separate and
apart from the Payments; and provided, further that any such Underpayment shall
be deemed a disputed payment (within the meaning of Treas. Reg. § 1.409A-3(g))
and shall be made no later than the end of the first taxable year of the Company
in which the accounting firm determines pursuant to this Section 13(c) that such
Underpayment is due.
14.    Assignment. The Executive may not make any assignment of this Agreement
or any interest herein. The Company may assign its rights and obligations under
this Agreement without the consent of the Executive in the event that the
Company shall hereafter affect a reorganization, or consolidate with, or merge
into, any other Person or transfer all or substantially all of its properties,
stock, or assets to any other Person. This Agreement shall inure to the benefit
of and be binding upon the Company and the Executive, their respective
successors, executors, administrators, heirs and permitted assigns.
15.    Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.
16.    Waiver. No waiver of any provision hereof shall be effective unless made
in writing and signed by the waiving party. The failure of either party to
require the performance of any term or obligation of this Agreement, or the
waiver by either party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.
17.    Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person or deposited in the United States mail, postage prepaid,
registered or certified, and addressed to the Executive at his last known
address on the books of the Company or, in the case of the Company, at its
principal place of business, attention of the Chief Executive Officer, or to
such other address as either party may specify by notice to the other actually
received.
18.    Entire Agreement/Effective Date. This Agreement shall be effective only
upon the Effective Date, and upon the Effective Date shall constitute the entire
agreement between the parties and supersede and terminate all prior
communications, agreements and understandings, written or oral, with respect to
the terms and conditions of the Executive’s employment with the Company, BPS and
their respective Affiliates.

12













--------------------------------------------------------------------------------



19.    Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by an expressly authorized representative
of the Company.
20.    Section 409A.
(a)    This Agreement is intended to satisfy the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A”) with respect to
amounts, if any, subject thereto and shall be interpreted and construed and
shall be performed by the parties consistent with such intent. If either party
notifies the other in writing that one or more or the provisions of this
Agreement contravenes any Treasury Regulations or guidance promulgated under
Section 409A or causes any amounts to be subject to interest, additional tax or
penalties under Section 409A, the parties shall agree to negotiate in good faith
to make amendments to this Agreement as the parties mutually agree, reasonably
and in good faith are necessary or desirable, to (i) maintain to the maximum
extent reasonably practicable the original intent of the applicable provisions
without violating the provisions of Section 409A or increasing the costs to the
Company of providing the applicable benefit or payment and (ii) to the extent
possible, to avoid the imposition of any interest, additional tax or other
penalties under Section 409A upon the parties.
(b)    To the extent the Executive would otherwise be entitled to any payment or
benefit under this Agreement, or any plan or arrangement of the Company or its
Affiliates, that constitutes a “deferral of compensation” subject to Section
409A and that if paid during the six (6) months beginning on the date of
termination of the Executive’s employment would be subject to the Section 409A
additional tax because the Executive is a “specified employee” (within the
meaning of Section 409A and as determined by the Company), the payment or
benefit will be paid or provided to the Executive on the first day following the
six (6) month anniversary of the Executive’s termination of employment or, if
earlier, the Executive’s date of death.
(c)    Any payment or benefit due upon a termination of the Executive’s
employment that represents a “deferral of compensation” within the meaning of
Section 409A shall be paid or provided to the Executive only upon a “separation
from service” as defined in Treas. Reg. § 1.409A-1(h). Each payment made under
this Agreement shall be deemed to be a separate payment for purposes of Section
409A. Amounts payable under this Agreement shall be deemed not to be a “deferral
of compensation” subject to Section 409A to the extent provided in the
exceptions in Treasury Regulation §§ 1.409A-1(b)(4) (“short-term deferrals”) and
(b)(9) (“separation pay plans,” including the exception under subparagraph
(iii)) and other applicable provisions of Treasury Regulation § 1.409A-1 through
A-6. To the extent an Annual Bonus is payable under any provision of this
Agreement, it shall be paid in the taxable year of the Company following the
taxable year with respect to which such Annual Bonus relates, and not later than
the 15th day of the third month of such taxable year; provided, that it shall
not be a breach of this Agreement if payment is made later in such year to the
extent financial results are not available by such date so long as payment is
made no later than December 31 of such year.
(d)    Notwithstanding anything to the contrary in Agreement, any payment or
benefit under this Agreement or otherwise that is exempt from Section 409A
pursuant to Treasury Regulation § 1.409A-1(b)(9)(v)(A) or (C) (relating to
certain reimbursements and in-kind benefits) shall be paid or provided to the
Executive only to the extent that the expenses are

13













--------------------------------------------------------------------------------



not incurred, or the benefits are not provided, beyond the last day of the
second calendar year following the calendar year in which the Executive’s
“separation from service” occurs; and provided further that such expenses are
reimbursed no later than the last day of the third calendar year following the
calendar year in which the Executive’s “separation from service” occurs.  To the
extent any expense reimbursement or the provision of any in-kind benefit is
determined to be subject to Section 409A (and not exempt pursuant to the prior
sentence or otherwise), the amount of any such expenses eligible for
reimbursement, or the provision of any in-kind benefit, in one calendar year
shall not affect provision of in-kind benefits or expenses eligible for
reimbursement in any other calendar year (except for any life-time or other
aggregate limitation applicable to medical expenses), and in no event shall any
expenses be reimbursed after the last day of the calendar year following the
calendar year in which the Executive incurred such expenses, and in no event
shall any right to reimbursement or the provision of any in-kind benefit be
subject to liquidation or exchange for another benefit. Any reimbursement of tax
preparer fees and expenses incurred due to a tax audit addressing the existence
or amount of a tax liability shall be made by the end of the Executive’s taxable
year following the Executive’s taxable year in which the taxes that are subject
of the audit are remitted to the taxing authority or, if as a result of such
audit no taxes are remitted, by the end of the Executive’s taxable year in which
the audit is completed.
21.    Headings. The headings and captions in this Agreement are for convenience
only and in no way define or describe the scope or content of any provision of
this Agreement.
22.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.
23.    Governing Law. This is a New Hampshire contract and shall be construed
and enforced under and be governed in all respects by the laws of the State of
New Hampshire, without regard to the conflict of laws principles thereof.
24.    Arbitration. Except as expressly set forth in this Section, in the event
any dispute should arise between the parties with respect to any of the terms
and conditions of this Agreement and/or the Executive’s employment with the
Company, the parties agree that any and all controversies, claims or disputes
between them, including but not limited to any complaint, charge or cause of
action arising under federal, state or local laws pertaining to employment,
including the Age Discrimination in Employment Act of 1967 (the “ADEA,” a law
which prohibits discrimination on the basis of age), the National Labor
Relations Act, the Civil Rights Act of 1991, the Americans with Disabilities Act
of 1990, Title VII of the Civil Rights Act of 1964, all as amended, and all
other federal, state and local laws and regulations relating to employment,
compensation or related benefits, shall be submitted to final and binding
arbitration, to be held in Boston, Massachusetts and administered by the
American Arbitration Association (“AAA”). Any arbitration shall be subject to
the provisions of Chapter 542 of the New Hampshire Revised Statutes and
conducted pursuant to AAA’s Employment Arbitration Rules (the “Arbitration
Rules”). Issues of arbitrability shall be governed by the Federal Arbitration
Act, 9 U.S.C. §§ 1-16, and not state law.

14













--------------------------------------------------------------------------------



The arbitration shall be conducted before a single neutral arbitrator appointed
in accordance with the Arbitration Rules. The arbitrator may award any form of
remedy or relief that would otherwise be available in court (including equitable
relief such as injunctions, temporary restraining orders, etc.), consistent with
applicable law. Any award pursuant to said arbitration shall be accompanied by a
detailed written opinion of the arbitrator setting forth the reason for the
award.
The Executive knows that options other than arbitration, such as state and
federal administrative and judicial remedies, are available to resolve any
discrimination claim and, despite such knowledge, the Executive agrees to
arbitrate all claims pursuant to this Section. The Executive understands that by
signing this Agreement, he is waiving, and will forever be precluded from
asserting, his right to utilize statutory administrative procedures and to seek
judicial remedies with respect to such claims. The parties agree not to
institute any litigation or proceedings against each other in connection with
this Agreement except as provided in this Section, provided, however, that
either Party shall have the right to seek injunctive relief or other provisional
remedies exclusively in any federal or state court of competent jurisdiction in
the State of New Hampshire, and both parties consent to the exclusive
jurisdiction of the state and federal courts of New Hampshire for such purposes.
Notwithstanding the foregoing, nothing in this Section shall be construed to
preclude the Executive from participating or cooperating in any investigation or
proceeding conducted by the New Hampshire Commission for Human Rights, the Equal
Employment Opportunity Commission or any other administrative agency. However,
in the event that a charge or complaint is filed against the Company with any
administrative agency or in the event of an authorized investigation, charge or
lawsuit filed against the Company by any administrative agency, the Executive
expressly waives and shall not accept any award or damages from such a
proceeding but instead will pursue any claim for such damages in an arbitration
proceeding as set forth in this Section.
25.    Dollar Amounts. All monetary figures in this Agreement shall be in United
States dollars.






[signature page follows]

15













--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been executed by the Company, by its duly
authorized representative, and by the Executive, as of the date first above
written.
2/26/14
 
 
BAUER HOCKEY, INC.
 
 
 
 
 
/s/ Richard M. Wuerthele
 
By:
/s/ Angela Bass
 
 
 
Title:
VP Human Resources
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








16













--------------------------------------------------------------------------------




EXHIBIT A


RELEASE OF CLAIMS
1.
Release of Claims

In partial consideration of the payments and benefits described in Section 4 of
the Employment Agreement (the “Employment Agreement”) effective as of
__________________, by and between [______] (“Executive”) and Bauer Hockey,
Inc., a Vermont corporation (the “Company”), to which Executive agrees Executive
is not entitled until and unless he executes this Release, Executive, for and on
behalf of himself and his heirs and assigns, subject to the last sentence of
this Section 1, hereby waives and releases any employment, compensation or
benefit-related common law, statutory or other complaints, claims, charges or
causes of action of any kind whatsoever, both known and unknown, in law or in
equity, which Executive ever had, now has or may have against the Company and
its affiliates and their respective shareholders, subsidiaries, successors,
assigns, trustees, directors, officers, limited and general partners, managers,
joint venturers, members, employees or agents (collectively, the “Releasees”) by
reason of facts or omissions which have occurred on or prior to the date that
Executive signs this Release (the “Employment Claims”), including, without
limitation, any complaint, charge or cause of action arising under federal,
state or local laws pertaining to employment, including the Age Discrimination
in Employment Act of 1967 (the “ADEA,” a law which prohibits discrimination on
the basis of age), the National Labor Relations Act, the Civil Rights Act of
1991, the Americans with Disabilities Act of 1990, Title VII of the Civil Rights
Act of 1964, all as amended, and all other federal, state and local laws and
regulations relating to employment, compensation or related benefits. By signing
this Release, Executive acknowledges that he intends to waive and release any
rights known or unknown that he may have against the Releasees under these and
any other laws relating to employment, compensation or related benefits.
Notwithstanding the foregoing, Executive does not release, discharge or waive,
and the term “Employment Claims” shall not include: (i) any claims or causes of
action arising under or related to any failure by person or entity to perform or
fulfill any obligation owed to Executive on or after the date hereof under the
Employment Agreement or the terms of any equity award agreement, including
without limitation any obligation under Section 4(d), (e) or (g) of the
Employment Agreement (as applicable); or (ii) any claims or rights to
indemnification that he may have under the certificate of incorporation, the
by-laws or equivalent governing documents of the Company or its subsidiaries or
affiliates, the laws of the State of Vermont or any other state of which any
subsidiary or affiliate is a domiciliary, or any indemnification agreement
between Executive and the Company, or any rights to insurance coverage under any
directors’ and officers’ personal liability insurance or fiduciary insurance
policy; or (iii) any claims to vested benefits.
2.
Proceedings



















--------------------------------------------------------------------------------



Executive acknowledges that he has not filed any complaint, charge, claim or
proceeding, if any, against any of the Releasees before any local, state or
federal agency, court or other body (each individually a “Proceeding”).
Executive represents that he is not aware of any basis on which such a
Proceeding could reasonably be instituted. Executive (i) acknowledges that he
will not initiate or cause to be initiated on his behalf any Proceeding
regarding Employment Claims and will not participate in any Proceeding regarding
Employment Claims, in each case, except as required by law and (ii) waives any
right he may have to benefit in any manner from any relief (whether monetary or
otherwise) arising out of any Proceeding regarding Employment Claims, including
any Proceeding regarding Employment Claims conducted by the Equal Employment
Opportunity Commission (the “EEOC”) or the New Hampshire Commission for Human
Rights. Further, Executive understands that, by executing this Release, he will
be limiting the availability of certain remedies that he may have against the
Company and limiting also his ability to pursue certain claims against the
Releasees. Notwithstanding the above, nothing in Section 1 of this Release shall
prevent Executive from (i) initiating or causing to be initiated on his behalf
any complaint, charge, claim or proceeding against the Company before any local,
state or federal agency, court or other body challenging the validity of the
waiver of his claims under the ADEA contained in Section 1 of this Release (but
no other portion of such waiver) or (ii) initiating or participating in an
investigation or proceeding conducted by the EEOC or any state fair employment
practices agency.
3.
Time to Consider

Executive acknowledges that he has been advised that he has [twenty-one (21)]
[forty-five (45)] days from the date of receipt of this Release to consider all
the provisions of this Release and, should he execute this release prior to
[twenty-one (21)] [forty-five (45)] days from the date of receipt of this
Release, he does hereby knowingly and voluntarily waive said given [twenty-one
(21)] [forty-five (45)] day period. EXECUTIVE FURTHER ACKNOWLEDGES THAT HE HAS
READ THIS RELEASE CAREFULLY, HAS BEEN ADVISED BY THE COMPANY TO, AND HAS IN
FACT, CONSULTED AN ATTORNEY, AND FULLY UNDERSTANDS THAT BY SIGNING BELOW HE IS
GIVING UP CERTAIN RIGHTS WHICH HE MAY HAVE TO SUE OR ASSERT A CLAIM AGAINST ANY
OF THE RELEASEES, AS DESCRIBED IN SECTION 1 OF THIS RELEASE AND THE OTHER
PROVISIONS HEREOF. EXECUTIVE ACKNOWLEDGES THAT HE HAS NOT BEEN FORCED OR
PRESSURED IN ANY MANNER WHATSOEVER TO SIGN THIS RELEASE, AND EXECUTIVE AGREES TO
ALL OF ITS TERMS VOLUNTARILY.
4.
Revocation

Executive hereby acknowledges and understands that Executive shall have seven
(7) days from the date of his execution of this Release to revoke this Release
(including, without limitation, any and all claims arising under the ADEA) and
that neither the Company nor any other person is obligated to provide any
benefits to Executive pursuant to Section 4 of the

2















--------------------------------------------------------------------------------



Employment Agreement until eight (8) days have passed since Executive’s signing
of this Release without Executive having revoked this Release, in which event
the Company immediately shall arrange and/or pay for any such benefits otherwise
attributable to said eight-(8) day period, consistent with the terms of the
Employment Agreement. If Executive fails to execute this Release within
[twenty-one (21)] [forty-five (45)] days from the date of receipt of this
Release or he revokes this Release within seven (7) days of his execution of
this Release, Executive will be deemed not to have accepted the terms of this
Release and will not be due any consideration referenced in the Employment
Agreement dependent upon his execution of this Release, and no action will be
required of the Company under this Release, including without limitation any
release by the Company of claims against the Executive. The Executive’s failure
to execute this release within [twenty-one (21)] [forty-five (45)] days from the
date of receipt of this Release, or his revocation of this Release within seven
(7) days of his execution of this Release, will not relieve him of any
obligations set forth in the Employment Agreement.
5.
No Admission

This Release does not constitute an admission of liability or wrongdoing of any
kind by Executive or the Company.
6.
General Provisions

A failure of any of the Releasees to insist on strict compliance with any
provision of this Release shall not be deemed a waiver of such provision or any
other provision hereof. If any provision of this Release is determined to be so
broad as to be unenforceable, such provision shall be interpreted to be only so
broad as is enforceable, and in the event that any provision is determined to be
entirely unenforceable, such provision shall be deemed severable, such that all
other provisions of this Release shall remain valid and binding upon Executive
and the Releasees.
7.
Governing Law

The validity, interpretations, construction and performance of this Release
shall be governed by the laws of the State of New Hampshire without giving
effect to conflict of laws principles.
IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand as of the day
and year set forth opposite his signature below.


DATE
 
 
 




3















--------------------------------------------------------------------------------





In consideration of the Executive’s acceptance of this Release and his meeting
in full his obligations under it, the Company hereby releases and forever
discharges the Executive, his heirs, assigns, executors, administrators and
representatives, and all others connected with hi , from any and all complaints,
claims, charges or causes of action of any kind whatsoever which the Company has
had in the past, has or might have against him that are in any way related to,
arising out of or connected with the Executive’s employment by the Company and
that are known to the Company’s Chairman of the Board as of the date this
Release is signed on behalf of the Company.


 
 
 
Bauer Hockey, Inc.
 
 
 
 
DATE
 
 
Name:
 
 
 
Title:






4













